DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
Claims 46 and 52 are amended as following:
Claim 46, line 4, -- suspending an object versioning feature for the data store
Claim 52, line 2, -- suspending an object versioning feature for the data store

Examiner’s Statement of Reasons for Allowance
Claims 36-55 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a system comprising a data store that is adapted to store several objects including a same user key and different version identifiers and the object version having the specified user key is deleted without deleting the current object having the specified user key in response to determining the request specifies deleting an object version if the object does have a version (i.e., the provision of allowing the clients to have access to a range of virtual computing resources without having to incur the costs of provisioning and maintaining the infrastructure needed to implement the resources is facilitated, and the maintenance of simple access to objects is achieved).
Applicant’s independent claims 36, 44 and 50 each recite, inter alia, a system comprising a data store that stores a plurality of objects, wherein at least some of the plurality of objects comprise a same user key and different version identifiers with a structure as defined in the specification (pages 27-41) including the functions of receiving a delete request directed to an object from the data store, wherein the request specifies a user key; if the object does not have a version, deleting the object; if the object does have one or more versions: in response to determining the request specifies deleting an object version, deleting the object version having the specified user key without deleting a current object having the specified user key; in response to determining the request specifies deleting the object, deleting the current object and the one or more version having the specified user key. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133